DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Species B – Figs 4-4a and associated claims 11-19, 21 and 22 in the reply filed on March 31, 2021 is acknowledged.
Upon further review, the claimed limitations or features of claims 16-17 (i.e. an annular abutment being formed between said two sections” as recited in claim 16 and “a free edge frontally engaged with said annular abutment” as recited claim 17) are not shown in the elected species B, but rather non-elected species A (drawn to Figs. 1-3 and 5); emphasis added.
For these reason(s) above, the lack of unity requirement is deemed proper and is therefore made FINAL. Thus, claims 1-10, 16-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
In summary, examiner has determined that the associated claims for the elected species B (drawn to Figs. 4-4a) are: claims 11-15, 18-19, 21 and 22 in total and will be examined on their merits in this office action.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:	
Reference characters 102 and 103 have both been used to designate “portion” (see pg. 6 Ln. 17-19).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character 110 has been used to designate both “flat element” (see pg. 6 Ln. 11) and “first flat element” (see pg. 7 Ln. 2)
Reference character 120 has been used to designate both “edge” and “sleeve” (see pg. 7 Ln. 4- 20)
Reference character 125 has been used to designate both “annular gap” and “gap” (see pg. 7 Ln. 4-17)
Reference character 126 has been used to designate both “opposing surface” and “surface” (see pg. 7 Ln. 14-17)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “111,” “114” and “124” (in Figs. 4-4a).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.


Claim Objections
Claims 12-15, 19, 21 and 22 is/are objected to because of the following informalities: 
In claims 12-15, 19, 21 and 22 (respectively), Ln. 1, the preamble of each claim reads, “A closure as claimed…” which should be all change to “[[A]]The closure as claimed…” to establish the proper antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15, 21 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 11, Ln. 4, the phrase, “…said neck…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “a closure” in reference to “a neck” (claim 11, Ln. 1), which has not been positively recited (since it has been recited in the preamble – to which no patentable weight has been given). 
Examiner’s note: Applicant is reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to structure and the portion of the claim following the preamble is a self-contained description of the structure not dependent upon the introductory clause for completeness. See MPEP §2111.02(II)
	In claim 11, Ln. 8-9, the phrase, “…to be locked within said seat…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 11, the phrase, “…the contour of said first flat element…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a contour of said first flat element” in claim 11 per se. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 12, the phrase, “…the flat element…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a first flat element” (claim 11, Ln. 10) when referring to “the flat element” OR a different “flat element”? Further clarification is required.
	In claim 12, Ln. 4, the phrase, “…said first and second body…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language.  Examiner suggests the following change, “…said first body and said second body…” to establish the proper antecedent basis and for consistency purposes.
	In claim 13, Ln. 1-2, the phrase, “…the central opening of said second flat element of said second body…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a central opening of said second flat element of said second body” in claim 11 per se (which claim 13 depends from) but rather claim 12. Therefore, it unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 15, Ln. 3-4, the phrase, “…said central opening of said second flat element of said second body…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a central opening of said second flat element of said second body” in claim 11 per se (which claim 15 depends from) but rather claim 12. Therefore, it unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 18, Ln. 4, the phrase, “…said neck…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “a closure” in reference to “a neck” (claim 18, Ln. 1), which has not been positively recited (since it has been recited in the preamble – to which no patentable weight has been given). 
Examiner’s note: Applicant is reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to structure and the portion of the claim following the preamble is a self-contained description of the structure not dependent upon the introductory clause for completeness. See MPEP §2111.02(II)
	In claim 18, Ln. 8-9, the phrase, “…to be locked within said seat…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required.
	In claim 18, Ln. 11, the phrase, “…the contour of said first flat element…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a contour of said first flat element” in claim 18 per se. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 18, Ln. 12, the phrase, “…the flat element…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a first flat element” (claim 18, Ln. 10) when referring to “the flat element” OR a different “flat element”? Further clarification is required.
	In claim 18, Ln. 18-19, the phrase, “…the central opening of said second flat element of said second body…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a central opening of said second flat element of said second body” in claim 18 per se. Therefore, it unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 18, Ln. 20, the phrase, “…the free end of said collar…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a free end of said collar” in claim 18 per se. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 19, Ln. 1, the phrase, “…the end of said collar…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an end of said collar” in claim 18 per se (which claim 19 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 2, the phrase, “…the contour of said first flat element…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a contour of said first flat element” in claim 11 per se (which claim 22 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 3, the phrase, “…the contour of said second flat element…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a contour of said second flat element” in claim 11 per se (which claim 22 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 12-15, 19, 21 and 22, due to their dependencies from claims 11 and 18 (respectively), they too have these deficiencies.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	In claim 22, Ln. 2, the phrase, “…means for attachment…” does invoke 112(f) because it meets the three prong test per MPEP §2181.
	In claim 22, Ln. 2-3, the phrase, “…corresponding means…’ does invoke 112(f) because it meets the three prong test per MPEP §2181.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babiol (US 4106656 – art of record; hereinafter Babiol).
Regarding claim 11, Babiol discloses a closure for a container comprising a body and a neck extending from the body and having an opening at the free end of the neck, said closure comprising: 
a cylindrical element (1) having a first portion (1b-c) and a second portion (1a), said second portion being adapted to engage, as a removable cap, into a portion of said neck through said opening, 
an overcap (2 and 3) attached to said cylindrical element, comprising a first body (3) and a second body (2), attached together and defining a seat, 
said cylindrical element being partially disposed in said seat to be locked within said seat, 
wherein said first body comprises a first flat element (3b) with a side wall (3c) which is rigidly joined to the contour of said first flat element and extends axially therefrom perpendicular to the flat element thereby forming a cavity therebetween, a free edge of said side wall forming an opening for said cavity (Babiol Col. 1 Ln. 35 – Col. 2 Ln. 38 and Col. 2 Ln. 49-53 and Figs. 1-2).
Regarding claim 12, Babiol further discloses wherein said second body comprises a second flat element (2b) having a central opening, said second flat element having a contour (i.e. groove (2f); see Babiol Figs. 1-2) adapted to engage with the free edge of said side wall of the first body, an engagement zone (i.e. adjacent elements 2e-2f and 3c; see Babiol Fig. 2) being defined between said first and said second body at the free edge and at the contour, said engagement zone being radially spaced apart and disengaged from the cylindrical element.
Regarding claim 13, Babiol further discloses wherein the central opening of the second flat element of the second body has a collar (2c-d) rigidly joined to said second flat element, which extends toward said cavity and surrounds and creates an interference fit with an outer wall (a, a) of the cylindrical element (see Babiol Figs. 1-2).
Regarding claim 14, Babiol further discloses wherein one end of the first portion of said cylindrical element is inserted in said seat, said seat laterally confining such end (see Babiol Figs. 1-2).
Regarding claim 15, Babiol further discloses said first portion of the cylindrical element of the closure being placed in said cavity and rigidly joined to said first flat element of said first body, passing through said central opening of said second flat element of said second body (see Babiol Figs. 1-2).
Regarding claim 21, Babiol further discloses wherein said first portion of said cylindrical element, said seat formed in the first flat element of said first body of the overcap as well as the opening in the second flat element of said second body of the overcap have a circular contour (see Babiol Figs. 1-2).
Regarding claim 22, Babiol further discloses wherein said free edge of said side wall that is rigidly joined to the contour of said first flat element has means for attachment to corresponding means formed in the contour of said second flat element of said second body of the overcap (see Babiol Figs. 1-2).


Allowable Subject Matter
Claims 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736